 Case 2:19-cv-00329-GMN-EJY Document 97 Filed 09/24/20 Page 1 of 3




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    TIME FOR RESPONSE TO AMENDED
24   LLC; a Nevada limited liability company         THIRD-PARTY COMPLAINT AND
     (doing business as “Razaghi Healthcare”),       COUNTERCLAIMS
25   AHMAD R. RAZAGHI; individually, TAUSIF
26   HASAN; individually, DOES 1-10;           (SECOND REQUEST)

27                              Defendants.
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 97 Filed 09/24/20 Page 2 of 3




              Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s Local Rule of Civil
 1
 2   Practice 7-2, Counter-Defendant (Navajo Health Foundation – Sage Memorial Hospital, Inc.),

 3   Third-Party Defendants (Christi El-Meligi and Netrisha Dalgai) and Counter-Claimant (Razaghi
 4
     Development Company, LLC or “RDC”)) hereby stipulate to permit Counter-Defendant and
 5
     Third-Party Defendants additional time, to and until October 5, 2020, to respond to the
 6
 7   Amended Third-Party Complaint and Counterclaims asserted by RDC on September 1, 2020.

 8   See ECF No. 92. The parties respectfully request the Court approve this stipulation. This is the
 9   parties’ second stipulation for the purpose set forth herein. In requesting the Court approve this
10
     stipulation, the parties rely upon the following:
11
                     1.   Counter-Claimant RDC filed a Third-Party Complaint and Counterclaim on
12
13   July 23, 2020. See ECF No. 67. By Order filed August 25, 2020, Counter-Defendant and

14   Third-Party Defendants were required to file a response to those claims on September 4, 2020.
15   ECF No. 87. However, prior to that deadline, RDC filed an Amended Third-Party Complaint
16
     and Counterclaims. This amended filing renders the September 4, 2020 deadline moot.
17
                     2. The parties have communicated regarding this matter. Paul S. Padda, Esq.,
18
19   counsel for Third-Party Defendants and the Counter-Defendant, has communicated the fact to

20   opposing counsel that he sustained a recent injury that has kept him away from his office during
21
     part of this past week and which has prevented him from completing a response to the Amended
22
     Third-Party Complaint. The additional time requested herein, to and until October 5, 2020, will
23
24   provide sufficient time for undersigned counsel for the Third-Party Defendants and Counter-

25   Defendant to complete a response to the Amended Third-Party Complaint and file it with the
26   Court.
27
     . . .
28

                                                         2
 Case 2:19-cv-00329-GMN-EJY Document 97 Filed 09/24/20 Page 3 of 3




                  3. The parties respectfully request the Court approve this stipulation.
 1
 2   /s/ Kris Leonhardt                                        /s/ Paul S. Padda
 3   _________________________                                 _________________________
     Pavneet S. Uppal, Esq.                                    Kathleen Bliss, Esq.
 4   Kris Leonhardt, Esq.                                      Paul S. Padda, Esq.
     Brian L. Bradford, Esq                                    David Stander, Esq.
 5                                                             Douglass A. Mitchell, Esq.
 6   Counsel for Razaghi Development Company, LLC
                                                               Counsel for Christi El-Meligi,
 7   Dated: September 23, 2020                                 Netrisha Dalgai and Navajo Health
                                                               Foundation – Sage Memorial
 8                                                             Hospital, Inc.
 9
                                                               Dated: September 23, 2020
10
11                                              IT IS SO ORDERED:
12
13                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
14
15                                                       September 24, 2020
                                                DATED: ______________________________
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
